DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2010/0176337 A1), in view of Tuduki et al. (US 2015/0380735 A1).
Regarding claim 1, Jang teaches a negative electrode active material (“A process for producing solid nanocomposite particles for lithium metal or lithium ion battery electrode applications”, Abstract; “These nanocomposite particles are superior to meso-carbon micro-beads (MCMBs), conventional fine graphite particles, and conventional graphite spherules when used as an anode active material for a lithium ion battery”, [0077], in other words the nanocomposite particles are a negative electrode active material)
comprising a carbonaceous matrix (“For a lithium ion battery anode application, the matrix material is preferably amorphous carbon, polymeric carbon or meso-phase carbon”, Abstract; “Preferably, the matrix material comprises a carbon material”, [0106]),
including a first particle and a second particle (“The present invention provides a process of producing a solid nanocomposite particle composition for lithium metal or lithium ion battery electrode applications. In one preferred embodiment, the composition comprises (A) an electrode active material in a form of fine particles, rods, wires, fibers, or tubes with a dimension smaller than 1 µm (e.g., diameter <1 µm); (B) nanographene platelets (NGPs); and (C) a protective matrix material reinforced by the NGPs, wherein the NGPs and the electrode active material are prepared separately and are dispersed in the protective matrix material.”, [0105], where material (A) is the first particle and material (B) is the second particle), 
wherein the first particle comprises silicon (“For use in an anode, the electrode active material most preferably comprises nano particles, nano rods, nano wires, nano fibers, or nano tubes of silicon, germanium, or tin”, [0108]; “In Example 1, a series of samples containing different weight fractions of Si nano particles (2% to 90%) and different weight fractions of NGPs (2% to 90%) in a carbon matrix (5% to 60%) were prepared”, where the Si nano particle is the first particle); 
and the second particle includes graphene (NGPs, i.e. nanographene platelets, which are a form of graphene).
Jang focuses on the details of the composite and does not provide much detail about the silicon particle. Jang is silent as to whether the silicon first particle comprises a silicon core; an oxide layer disposed on the silicon core and including SiOx (0<x≤2); and a coating layer covering at least a portion of a surface of the oxide layer and including LiF.
	Tuduki teaches a silicon-based negative electrode active material particle (“a particulate negative electrode active material”, Abstract; “As illustrated in FIG.4, the negative electrode active material particles 33 include a plurality of two-phase regions 34 in the particle wherein the two-phase regions include a first phase A containing silicon (Si) and a second phase B containing silicon oxide disposed on the periphery of the phase A”, [0032]), which meets the description of the anode active material required by Jang (see [0109], which includes combinations of silicon and oxides of silicon). 
Specifically, Tuduki teaches that the particle comprises:
a silicon core (“two-phase particles 53 having the phase A whose surface is covered with the phase B”, [0033], such that phase A is the core of the particle; “The phases A are composed of crystalline silicon”, [0036]; figs. 4-6 show phase A as the particle core); 
an oxide layer disposed on the silicon core and including SiOx (0<x≤2) (“Next, the primary particles 51 are exposed to the air and the surface is naturally oxidized to form silicon oxide (the phases B). In this manner, two-phase particles 53 are formed which have the Si phase A as the core and the silicon oxide phase B as the shell”, [0045]; figs. 4-6 show phase B as a layer disposed on the silicon core phase A); 
and a coating layer covering at least a portion of a surface of the oxide layer and including LiF (“The non-silicon compound constituting the phase D is a Si-free alloy or compound. Specifically preferred examples include… fluorides of elements such as Li”, [0051]; “Similarly, the negative electrode active material particles a5 and a6 contain Er2O3 layers and LiF layers, respectively”, such that sample particle a6 is an embodiment in which layer D is LiF; fig. 6 shows that layer D is a coating which covers the underlying oxide layer B).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first particle of Jang by adding a silicon oxide layer, since the silicon oxide layer improves battery performance by reducing a volume change during charging and discharging (“the phases B (silicon oxide) present in the particles reduce the volume change. Namely, the phases B serve as buffer phases”, [0032], Tuduki).
Further, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first particle of Jang by also adding a lithium fluoride (LiF) coating layer, since such a layer reduces decomposition of the electrolyte solution (“More preferably, the phases D can interact with the electrolytic solution so as to produce an effect of suppressing decomposition or can suppress the excessive decomposition of the electrolytic solution by serving as a coat to prevent contact with the electrolytic solution”, [0051], Tuduki, where the LiF layer is phase D).
Jang teaches that the wt% of the first particle (Si based active material) may range from 10-80%, with a specific embodiment of 60% (“the most preferred solid nanocomposite particle composition is such that… the electrode active material occupies a weight fraction wa of 10% to 80% of the total nanocomposite weight”, [0114];  “One of the samples prepared contains approximately 15% NGPs, 60% Si nano particles, and 25% carbon matrix and is herein designated as Sample 1”, [0142]). Jang as modified by substituting the active material particle of Tuduki has a particle with 0.84 wt% Li (Table 1 of Tuduki, Concentrations of elements (wt%) for sample a6). The wt% of LiF in the silicon-core first particle is 3%, which corresponds to 2 wt% LiF in the nanocomposite active material based on the wt% of the first particle in Sample 1 of Jang. Based on the first/silicon particle wt% of Jang, the LiF wt% in the nanocomposite particle active material is about 0.3-2.5%, which falls within the claimed range of 0.05-15 wt% of the LiF based on a total weight of the negative electrode active material.
Regarding claim 2, Jang as modified by Tuduki such that the first particle has a silicon core coated with an oxide layer and a LiF coating teaches the negative electrode active material of claim 1, wherein an average particle diameter (D50) of the silicon core is from 50 nm to 500 nm (“the Si ingot 50 is crushed into particulate Si prisms (not shown) approximately several millimeters in size, and these particles are further crushed into primary particles 51 having a D50 of not more than 1 µm, and preferably 0.05 µm to 0.5 µm”, [0044], Tuduki, where the primary particles 51 form the core of the active material particles, as seen in fig. 5; the prior art range of 0.05 µm to 0.5 µm, i.e. 50 nm to 500 nm, is substantially the same as the claimed range of 40 nm to 400 nm; “The resultant primary particles P1 of silicon (first phases A) were observed by SEM and were found to have an average particle diameter of not more than 100 nm”, [0061], Tuduki, i.e. a D50- within the claimed range).
Regarding claim 3, Jang as modified by Tuduki such that the first particle has a silicon core coated with an oxide layer and a LiF coating teaches the negative electrode active material of claim 1, wherein a thickness of the oxide layer is from 0. 1 nm to 10 nm (“As mentioned earlier, the phases B are composed of silicon oxide. The average thickness thereof is preferably not more than 100 nm, and more preferably 0.1 nm to 10 nm”, [0040], Tuduki, such that the preferred prior art range falls completely within the claimed range of 0.01 nm to 20 nm; “The thickness of SiO2 was not more than 10 nm”, [0062], Tuduki, for example 1, which falls within the claimed range).
Regarding claim 7, modified Jang teaches the negative electrode active material of claim 1, wherein a size of the graphene is 0.1 µm to 20 µm (“The length, width, or diameter of NGPs is preferably less than 5 µm (more preferably smaller than 2 µm)”, [0080]; length, width and diameter are aspects of size, and the prior art ranges of >5 µm and >2 µm overlaps the claimed range of 0.1-20 µm; Fig. 4 shows that the average length/width of NGP particles for specific embodiments includes approximately data point at 2 µm and 4.5 µm, which fall within the claimed range.)
Regarding claim 8, modified Jang teaches the negative electrode active material of claim 1, wherein a weight ratio of the first particle (Si nano particle active material) to the second particle (graphene, e.g. NGPs) is 1:5 to 80:2 (“We have found that the most preferred solid nanocomposite particle composition is such that NGPs occupy a weight fraction wg of 2% to 50% of the total nanocomposite weight, the electrode active material occupies a weight fraction wa of 10% to 80% of the total nanocomposite weight, and the matrix material occupies a weight fraction wm of 4% to 30%”, [0114]; the prior art weight ratio ranges from 1:5 to 80:2, which substantially overlaps the claimed range of 1:9 to 9:1;  “One of the samples prepared contains approximately 15% NGPs, 60% Si nano particles, and 25% carbon matrix and is herein designated as Sample 1”, [0142], where the weight ratio is 4:1, which falls within the claimed range).
Regarding claim 9, modified Jang teaches the negative electrode active material of claim 1, wherein the carbonaceous matrix is included in an amount of 4 wt% to 30 wt% based on a total weight of the negative electrode active material (“We have found that the most preferred solid nanocomposite particle composition is such that NGPs occupy a weight fraction wg of 2% to 50% of the total nanocomposite weight, the electrode active material occupies a weight fraction wa of 10% to 80% of the total nanocomposite weight, and the matrix material occupies a weight fraction wm of 4% to 30%”, [0114], where the prior art range of 4 wt% to 30 wt% is substantially similar to the claimed range of 5 wt% to 50 wt%; “One of the samples prepared contains approximately 15% NGPs, 60% Si nano particles, and 25% carbon matrix and is herein designated as Sample 1”, [0142], where the wt% of the carbon matrix falls within the claimed range).
Regarding claim 10, Jang as modified by Tuduki such that the first particle has a silicon core coated with an oxide layer and a LiF coating teaches the negative electrode active material of claim 1, wherein the oxide layer further comprises lithium silicate (“The silicon compound constituting the phase C is different from the compounds forming the phases A and B, and is, for example, a silicate salt or a silicon alloy. Specifically, preferred examples include silicate salts of alkali metals such as Li…”, [0050], Tuduki; fig. 6 shows layer 6 adjacent to silicon oxide layer B, such that layers B and C may be collectively considered as the oxide layer).
Regarding claim 11, Jang as modified by Tuduki such that the first particle has a silicon core coated with an oxide layer and a LiF coating teaches the negative electrode of claim 10, wherein the lithium silicate comprises at least any one of Li2SiO3, (“The silicon compound constituting the phase C is different from the compounds forming the phases A and B, and is, for example, a silicate salt or a silicon alloy. Specifically, preferred examples include silicate salts of alkali metals such as Li and Mg, and alloys with transition metals such as Ti, Co and Ni. Examples further include compounds having Li ion conductivity, for example, glass solid electrolytes such as Li2SiO3”, [0050], Tuduki; fig. 6).
Regarding claim 12, modified Jang teaches the negative electrode active material of claim 1, wherein the first particle and the second particle are in contact with each other to form a composite (“as schematically shown in FIG. 2(A) and 1(B), the present invention provides a process for producing a nanographene-reinforced nanocomposite solid particle composition containing both NGPs and an electrode active material dispersed in a protective matrix”, [0073]; fig. 2(A) shows that the first silicon particle and second graphene/NGP particle are in contact with each other).
Regarding claim 18, modified Jang teaches the negative electrode active material of claim 1, wherein the graphene has a thin film-shaped carbonaceous structure having a thickness of 200 nm or less (“The nano graphene platelets (NGPs) preferably have a thickness less than 10 nm and more preferably less than 1 nm”, [0107]; a platelet is a thin film-like structure, and graphene is a carbonaceous material).
Regarding claim 19, modified Jang teaches the negative electrode active material of claim 1, wherein a size of the graphene is 0.2 µm to 15 µm (“The length, width, or diameter of NGPs is preferably less than 5 µm (more preferably smaller than 2 µm)”, [0080]; length, width and diameter are aspects of size, and the prior art ranges of >5 µm and >2 µm overlaps the claimed range of 0.2-15 µm; Fig. 4 shows that the average length/width of NGP particles for specific embodiments includes approximately data point at 2 µm and 4.5 µm, which fall within the claimed range.)
Regarding claim 20, modified Jang teaches the negative electrode active material of claim 1, wherein a size of the graphene is 0.5 µm to 10 µm (“The length, width, or diameter of NGPs is preferably less than 5 µm (more preferably smaller than 2 µm)”, [0080]; length, width and diameter are aspects of size, and the prior art ranges of >5 µm and >2 µm overlaps the claimed range of 0.5-10 µm; Fig. 4 shows that the average length/width of NGP particles for specific embodiments includes approximately data point at 2 µm and 4.5 µm, which fall within the claimed range.)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2010/0176337 A1, cited on IDS of 01/25/2021), in view of Tuduki et al. (US 2015/0380735 A1), as applied to claim 1 above, and further in view of Wang et al. (CN 105789555 A, citations refer to enclosed Espacenet machine translation).
Regarding claim 5, Jang as modified by Tuduki teaches the negative electrode active material of claim 1. Neither Jang nor Tuduki teach that a thickness of the coating layer is from 0.01 nm to 50 nm.
Wang teaches a silicon-based negative electrode active material particle coated with LiF similar to that of Tuduki (“The present invention provides a silicon composite material, comprising: silicon-containing particles”, [0009]-[0010]; “The present invention provides a battery negative electrode, comprising the silicon composite material described in the above technical solution”, [0024], such that the silicon composite material is the active material of the negative electrode; “The lithium fluoride layer compounded on the surface of the silicon-containing particles”, [0011]). Specifically, Wang teaches that the thickness of the LiF coating layer is from 0.1 nm to 10 μm, which overlaps the claimed range of 0.01 nm to 50 nm (“Preferably, the thickness of the lithium fluoride layer is 0.1 nm - 10 μm”, [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the LiF coating layer of Jang as modified by Tuduki with the thickness taught by Wang, since the LiF layer of Wang is sufficient to improve battery performance (“the lithium fluoride forms a discontinuous thin layer on the surface of the silicon material, which can reduce the first irreversible reaction of the silicon material and improve the first capacity efficiency”, [0023]). 

Claims 6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2010/0176337 A1), in view of Tuduki et al. (US 2015/0380735 A1), as applied to claim 1 above, and further in view of Zhamu, Aruna. "NGPs - an emerging class of nanomaterials." November 2008. Reinforced Plastics, pp.30-31.
Regarding claim 6, modified Jang teaches the negative electrode active material of claim 1. Jang as modified thus far does not teach that a BET specific surface area value of the graphene is 50 m2/g to 3000 m2/g. 
Zhamu teaches NGPs for use in composite battery electrodes (“NGPs can be used as conductive filler for composite materials used in automotive components like… battery electrodes”, col. 3, p. 31). 
 Zhamu teaches that a BET specific surface area value of the NGPs is 300-1300 m2/g (“The specific surface area of the prepared samples was found to be in the range of 300-1300 m2/g, as measured by the Brunauer-Emmett-Teller (BET) method”, col. 3, p. 30, which falls completely within the claimed range of 50 m2/g to 3000 m2/g).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the NGP graphene of Jang by substituting NGPs with the BET taught by Zhamu. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 16, modified Jang teaches the negative electrode active material of claim 1. Jang as modified thus far does not teach that a BET specific surface area value of the graphene is 75 m2/g to 2000 m2/g. 
Zhamu teaches NGPs for use in composite battery electrodes (“NGPs can be used as conductive filler for composite materials used in automotive components like… battery electrodes”, col. 3, p. 31). 
 Zhamu teaches that a BET specific surface area value of the NGPs is 300-1300 m2/g (“The specific surface area of the prepared samples was found to be in the range of 300-1300 m2/g, as measured by the Brunauer-Emmett-Teller (BET) method”, col. 3, p. 30, which falls completely within the claimed range of 75 m2/g to 2000 m2/g).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the NGP graphene of Jang by substituting NGPs with the BET taught by Zhamu. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 17, modified Jang teaches the negative electrode active material of claim 1. Jang as modified thus far does not teach that a BET specific surface area value of the graphene is 10 m2/g to 1000 m2/g. 
Zhamu teaches NGPs for use in composite battery electrodes (“NGPs can be used as conductive filler for composite materials used in automotive components like… battery electrodes”, col. 3, p. 31). 
 Zhamu teaches that a BET specific surface area value of the NGPs is 300-1300 m2/g (“The specific surface area of the prepared samples was found to be in the range of 300-1300 m2/g, as measured by the Brunauer-Emmett-Teller (BET) method”, col. 3, p. 30, which is substantially similar to the claimed range of 10 m2/g to 1000 m2/g).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the NGP graphene of Jang by substituting NGPs with the BET taught by Zhamu. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2010/0176337 A1), in view of Tuduki et al. (US 2015/0380735 A1), as applied to claim 1 above, and further in view of Troegel et al. (US 2016/0365567 A1, cited on IDS of 03/08/2022).
Regarding claim 13, modified Jang teaches the negative electrode active material of claim 1. Jang as modified thus far does not teach that the second particle further comprises flake graphite.
Troegel teaches a negative electrode active material include Si first particles and graphite second particles in a carbonaceous matrix (“The invention relates to silicon/graphite/carbon composites (Si/G/C-composites), containing graphite (G) and non-aggregated, nanoscale silicon particles (Si), wherein the silicon particles are embedded in a carbon matrix (C)”, Abstract; “The invention relates to silicon/graphite/carbon composites (Si/G/C composites), to a method for producing them, and to their use as electrode active material in lithium ion batteries”, [0001]). Specifically, Troegel teaches that the second particle comprises flake graphite in addition to graphene (“The graphite may take the form of thin flakes or round particles. Graphene as well may be present as a nanoscale graphite component in the composite”, [0048]).  
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the second particle of modified Jang by substituting some of it with flake graphite as taught by Troegel, since flake graphite is predictably conductive similar to graphene. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Double Patenting
Claims 1-5 and 8-12 of this application is patentably indistinct from claims 1-5 and 7-11 of Application No. 16/645,807. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7-11 of copending Application No. 16/645,807 in view of Troegel et al. (US 2016/0365567 A1, cited on IDS of 03/08/2022).
Claim 1 of copending Application No. 16/645,807 claims a negative electrode active material comprising (“A negative electrode active material comprising”, instant Claim 1)
a carbonaceous matrix including a fist particle and a second particle (“a carbonaceous matrix including a first particle and a second particle”, instant Claim 1), 
wherein the first particle comprises a silicon core; an oxide layer which is disposed on the silicon core and includes SiOx (0<x:2); and a coating layer which covers at least a portion of a surface of the oxide layer and includes LiF (“wherein the first particle comprises: a silicon core; an oxide layer disposed on the silicon core and including SiOx (0<x:2); and a coating layer covering at least a portion of a surface of the oxide layer and including LiF”, instant Claim 1)
wherein the coating layer is included in an amount of 0.5 wt% to 15 wt% based on a total weight of the negative electrode active material (“wherein LiF is included in an amount of 0.5 wt% to 15 wt% based on a total weight of the negative electrode active material”, instant Claim 1, and the amount of the coating layer is only specified to include LiF, such that the wt% of the LiF is the same as the wt% of the coating layer).
Instant Claim 1 does not claim that the second particle is flaky graphite, but instead claims graphene.
Troegel teaches a negative electrode active material include Si first particles and graphite second particles in a carbonaceous matrix (“The invention relates to silicon/graphite/carbon composites (Si/G/C-composites), containing graphite (G) and non-aggregated, nanoscale silicon particles (Si), wherein the silicon particles are embedded in a carbon matrix (C)”, Abstract; “The invention relates to silicon/graphite/carbon composites (Si/G/C composites), to a method for producing them, and to their use as electrode active material in lithium ion batteries”, [0001]). Specifically, Troegel teaches that the second carbon particle comprises flaky graphite (“The graphite may take the form of thin flakes or round particles. Graphene as well may be present as a nanoscale graphite component in the composite”, [0048]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Claim 1 of Application No. 16/645,807 by substituting flaky graphite for graphene as the second particle, since graphene predictably functions like flake graphite as a conductive carbon material. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
	Claim 2 of Application No. 16/645,807 claims the negative electrode active material of claim 1, where in the silicon core has an average particle diameter (D50) of 40 nm to 400 nm (“The negative electrode active material of claim 1, wherein an average particle diameter (D50) of the silicon core is from 40 nm to 400 nm”, instant Claim 2).
	Claim 3 of Application No. 16/645,807 claims the negative electrode active material of claim 1, wherein the oxide layer has a thickness of 0.01 nm to 20 nm (“The negative electrode active material of claim 1, wherein a thickness of the oxide layer is from 0.01 nm to 20 nm”, instant Claim 3).
Claim 5 of Application No. 16/645,807 claims the negative electrode active material of claim 1, wherein the coating layer has a thickness of 0.01 nm to 50 nm (“The negative electrode active material of claim 1, wherein a thickness of the coating layer is from 0.01 nm to 50 nm”, instant Claim 5).
Claim 7 of Application No. 16/645,807 claims the negative electrode active material of claim 1, wherein a weight ratio of the first particle to the second particle is in a range of 1:9 to 9:1 (“The negative electrode active material of claim 1, wherein a weight ratio of the first particle to the second particle is 1:9 to 9:1”, instant Claim 8).
Claim 8 of Application No. 16/645,807 claims the negative electrode active material of claim 1, wherein the carbonaceous matrix is included in an amount of 5 wt% to 50 wt% based on a total weight of the negative electrode active material (“The negative electrode active material of claim 1, wherein the carbonaceous matrix is included in an amount of 5 wt% to 50 wt% based on a total weight of the negative electrode active material”, instant Claim 9).
Claim 9 of Application No. 16/645,807 claims the negative electrode active material of claim 1, wherein the oxide layer further comprises lithium silicate (“The negative electrode active material of claim 1, wherein the oxide layer further comprises lithium silicate”, instant Claim 10).
Claim 10 of Application No. 16/645,807 claims the negative electrode active material of claim 9, wherein the lithium silicate comprises at least one of Li2SiO3, Li4SiO4, or Li2Si2O5. (“The negative electrode of claim 10, wherein the lithium silicate comprises at least any one of Li2SiO3, Li4SiO4, or Li2Si2O5”, instant claim 11; since instant claim 11 depends from instant claim 10, instant claim 11 is interpreted to refer to a “negative electrode active material” and not a “negative electrode”).
Claim 11 of Application No. 16/645,807 claims the negative electrode active material of claim 1, wherein the first particle and the second particle are in contact with each other (“The negative electrode active material of claim 1, wherein the first particle and the second particle are in contact with each other to form a composite”, instant Claim 12; “to form a composite” is an intended use, and does not distinguish instant Claim 12 over Claim 11 of Application No. 16/645,807 since the structure of copending claim 11, “in contact with each other”, is sufficient to perform the intended use of “to form a composite).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see "Claim Objection" section on p. 6, filed 10 August 2022, with respect to the objection to claim 11 have been fully considered and are persuasive.  The objection to claim 11 of 10 May 2022 has been withdrawn. 
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive. 
On p. 8, Applicant argues that the amount of lithium disclosed by Tuduki was determined by ICP emission spectrophotometer and that a portion of the LiF may react to form lithium silicate. The arguments are not commensurate in scope with the claims, as the method used to determine the amount does not affect the actual amount. Further, a significant amount of LiF would have to be lost before the amount disclosed by Tuduki falls outside the minimum amount of LiF in the instant claim 1.
Further on p. 8, Applicant argues that the combination of Jang and Tuduki fails to account for the presence of the carbonaceous matrix.  The calculation of the amount of LiF in the negative electrode material as set forth in claim 1 is based on the wt% of the silicon-based particle (the negative electrode active material in [0114], Jang) and the wt% of the LiF in the silicon-based particle (Table 1, example a6 of Tuduki). From the two values, the amount of LiF as a wt% of the negative electrode active material can be calculated. The presence of the carbonaceous matrix is implied in by the 10-80 wt% of the silicon based negative electrode material particle, since the remaining 20-90% is composed of the carbonaceous matrix as well as the second particle, NGP/graphene (“We have found that the most preferred solid nanocomposite particle composition is such that NGPs occupy a weight fraction wg of 2% to 50% of the total nanocomposite weight, the electrode active material occupies a weight fraction wa of 10% to 80% of the total nanocomposite weight, and the matrix material occupies a weight fraction wm of 4% to 30% of the total nanocomposite weight with wg + wa + wm = 1.”, [0114], Jang, noting that the electrode active material here refers to the silicon-based particle and the nanocomposite as a whole corresponds to the claimed negative electrode active material).
	On p. 8-9, Applicant argues that the amount of LiF set forth in claim 1 yields unexpected results, citing examples 1-3. The arguments are not commensurate in scope with the claims since the Examples 2 and 3 merely bookend the claimed range and do not provide a basis for the criticality of the claimed range over the prior art. Further, the range for the amount of LiF as taught by the combination of Jang and Tuduki falls entirely within the claimed range, and thus the prior art would be expected to yield the same results as the instant application.
	Therefore, the rejection of claim 1 is substantially maintained and modified in response to the amendments to claim 1.
The Examiner notes that double-patenting rejections may not be held in abeyance, see MPEP 804.I.B.1. The non-statutory obvious-type double patenting rejection of claims 1-3, 5 and 7-11 is substantially maintained and modified in view of the amendments to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728